DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-53 are rejected on the ground of non-statutory double patenting as unpatentable over claims 50-84 of co-pending U.S. Serial No.16/759,158 (‘158 app). 
The claims at issue are not identical in that the present independent claims further recite a step of comminuting the aqueous polyacrylamide gel and recites the steps of transporting, removing and dissolving in a different order than in the method of the claims of the ‘158 app.  
However, they are not patentably distinct from each other because both sets of claims are drawn to process for producing an aqueous polyacrylamide solution that comprises polymerizing an aqueous solution having at least acrylamide that provides an aqueous polyacrylamide gel, and dissolving said aqueous polyacrylamide gel in water, wherein the process comprises radically polymerizing an aqueous monomer solution in the presence of initiators under adiabatic conditions, wherein the aqueous monomer solution contains specified amounts water- soluble, monoethylenically unsaturated monomers acrylamide (and hydrolyzed acrylonitrile), wherein the polymerization is performed/transported in a specified polymerization unit, to thereby obtaining an aqueous polyacrylamide gel, and dissolving the aqueous polyacrylamide gel in an aqueous liquid to obtaining an aqueous polyacrylamide solution.
Thus, the present claims are rejected under the doctrine of non-statutory double patenting rejection.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 36-57 are rejected on the ground of non-statutory double patenting as unpatentable over claims 52-88 of co-pending U.S. Serial No.16/759,223 (‘223 app). 
The claims at issue are not identical in that the independent claims of the ‘223 app further recites a step of inerting the aqueous polyacrylamide gel whereas the present claims reciting a form of transporting the polymerization unit (trucks, railcars or ships) that is not recited in independent claim 52 of the ‘223 app.
However, they are not patentably distinct from each other because both sets of claims are drawn to process for producing an aqueous polyacrylamide solution (and a modular, relocatable plant for manufacturing thereof) wherein the process comprises polymerizing an aqueous solution having at least acrylamide that provides an aqueous polyacrylamide gel, and dissolving said aqueous polyacrylamide gel in water, wherein the process comprises radically polymerizing an aqueous monomer solution in the presence of initiators under adiabatic conditions, wherein the aqueous monomer solution contains specified amounts water- soluble, monoethylenically unsaturated monomers acrylamide (and hydrolyzed acrylonitrile), wherein the polymerization is performed/transported in a specified polymerization unit, to thereby obtaining an aqueous polyacrylamide gel, and dissolving the aqueous polyacrylamide gel in an aqueous liquid to obtaining an aqueous polyacrylamide solution.
Thus, the present claims are rejected under the doctrine of non-statutory double patenting rejection.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 36-57 are rejected on the ground of non-statutory double patenting as unpatentable over claims 47-75 of co-pending U.S. Serial No.16/759,179 (‘179 app). 
The claims at issue are not identical in that the independent claims of the ‘179 app further recites a step of inerting the aqueous polyacrylamide gel and the monomer solution prepared in a “relocatable monomer make-up unit, whereas the present claims reciting a form of transporting the polymerization unit (trucks, railcars or ships) that is not recited in independent claim 47 of the ‘179 app.
However, they are not patentably distinct from each other because both sets of claims are drawn to process for producing an aqueous polyacrylamide solution that comprises polymerizing an aqueous solution having at least acrylamide that provides an aqueous polyacrylamide gel, and dissolving said aqueous polyacrylamide gel in water, wherein the process comprises radically polymerizing an aqueous monomer solution in the presence of initiators under adiabatic conditions, wherein the aqueous monomer solution contains specified amounts water- soluble, monoethylenically unsaturated monomers acrylamide (and hydrolyzed acrylonitrile), wherein the polymerization is performed/transported in a specified polymerization unit, to thereby obtaining an aqueous polyacrylamide gel, and dissolving the aqueous polyacrylamide gel in an aqueous liquid to obtaining an aqueous polyacrylamide solution.
Thus, the present claims are rejected under the doctrine of non-statutory double patenting rejection.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 36-53 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-31 of U.S. Patent No.11,384,177 B2 (‘177 patent). 
The claims at issue are not identical in that the independent claims of the ‘177 patent further recites the aqueous polyacrylamide gel requiring an acrylamide formed from hydrolyzing acrylonitrile whereas the present claims reciting a form of transporting the polymerization unit (trucks, railcars or ships) that is not recited in independent claim 1 of the ‘177 patent.
However, they are not patentably distinct from each other because both sets of claims are drawn to process for producing an aqueous polyacrylamide solution that comprises polymerizing an aqueous solution having at least acrylamide that provides an aqueous polyacrylamide gel, and dissolving said aqueous polyacrylamide gel in water, wherein the process comprises radically polymerizing an aqueous monomer solution in the presence of initiators under adiabatic conditions, wherein the aqueous monomer solution contains specified amounts water- soluble, monoethylenically unsaturated monomers acrylamide and hydrolyzed acrylonitrile, wherein the polymerization is performed/transported in a specified polymerization unit, to thereby obtaining an aqueous polyacrylamide gel, and dissolving the aqueous polyacrylamide gel in an aqueous liquid to obtaining an aqueous polyacrylamide solution.  The present claims recite the acrylamide formed from acrylonitrile (present dependent claims 50 and 51).
Thus, the present claims are rejected under the doctrine of non-statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



August 31, 2022